Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Claim(s) 1, 4-9, 10-11 is/are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(b), claim(s) 2, 21, directed to the process of making or using the allowable product, previously withdrawn from consideration as a result of a restriction requirement, is/are hereby rejoined and fully examined for patentability under 37 CFR 1.104. Claim(s) 3 directed to the invention(s) of the process of using the allowable product has/ have NOT been rejoined (as discussed in the interview 2/11/2021 claim 3 includes a repaired part of the body, creating 101 problems).
Because a claimed invention previously withdrawn from consideration under 37 CFR 1.142 has been rejoined, the restriction requirement between groups I and II as set forth in the Office action mailed on 12/16/2019 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Claim(s) 1, 5, 11 is/are allowable. Claim(s) 4, 6-8, 10, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between species B1-B3, C1-C7, E1-E4, as set forth in the Office action mailed on 12/16/2019, is hereby withdrawn and claim(s) 4, 6-8, 10 is/are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with William Matney (reg. #: 39292) and Gregory Lowen (reg. #: 39292) on 2/11/2021.
The application has been amended as follows: 
Within claim 1, lines 2-3: “devitalization, and/or recellularization,” has been deleted.
Within claim 1, line 8: “contacted to” has been changed to --contacting--.
Within claim 1, line 9: “bone,” has been changed to --bone portion,--.
Within claim 1, line 12: “comprises gaps,” has been changed to --comprises one or more of gaps,--.
Within claim 1, line 15: “the gaps,” has been changed to --the one or more of the gaps,--.
Within claim 1, line 16: “devitalization, and/or recellularization in vivo, in situ, or in vitro,” has been deleted.
Claim 2 has been rewritten as follows:
A process for repairing a cartilage defect and implanting an osteochondreal plugan osteochondreal plug osteochondreal plug osteochondreal plug  osteochondreal plugosteochondreal plugosteochondreal plug osteochondreal plugosteochondreal plug osteochondreal plug 
Claims 3 and 9 are cancelled.
Within claim 10, lines 1-2: “caps are crafted to increase” has been changed to --cap is crafted to increase the--.
Claims 12-20 are cancelled.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Examiner can find no reference alone nor in combination which disclose:
A graft/ plug including a subchondral bone portion connected at an interface with a cartilage cap, the cartilage cap comprising cartilage, the graft/ plug having a straight cylindrical shape/ step cylindrical shape/ dumbbell shape, the graft/ plug having one or more gaps/ bores/ slots/ channels extending through the interface between the subchondral bone portion and the cartilage cap but not perpetrating a superficial/ articulating surface of the cartilage cap.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA S PRESTON whose telephone number is (571)270-5233.  The examiner can normally be reached on M, W: 9-5; T, Th, F: 9-1.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on (408)918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REBECCA S PRESTON/Examiner, Art Unit 3774